Citation Nr: 0944111	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1964 to July 
1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed hepatitis C 
is causally related to in-service risk factors.  
Specifically, the Veteran reports that he contracted 
hepatitis C from in-service blood transfusions.  In this 
regard, he has reported that he had one blood transfusion in 
August 1966, following a car accident, and another in June 
1967, after receiving a stab wound.  The Board notes that the 
Veteran has also reported non-service related hepatitis C 
risk factors recognized by VA, including intranasal and 
intravenous drug use.    

Service treatment records reveal that the Veteran underwent 
skin graft surgery in August 1966 after being in a car 
accident, and was treated for a stab wound to the left 
shoulder in June 1967.  These records also indicate that the 
Veteran was hospitalized for 24 days at Selfridge Air Force 
Base in August 1966 following the car accident; however, the 
only evidence of record pertaining to this hospitalization is 
a short-stay record dated August 8, 1966, and an operation 
report dated August 17, 1966.  Additionally, a February 1967 
treatment note indicates that the Veteran underwent blood 
testing due to a suspicion of narcotics use; however, the 
results of this testing are not of record.  As such, it 
appears that the Veteran's service treatment records are 
incomplete.  Accordingly, on remand, efforts should be taken 
to obtain a complete copy of the Veteran's service treatment 
records, including all clinical records, as well as his 
complete service personnel records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2009); see also Moore 
v. Shinseki, 55 F.3d 1365, 1374 (2009) (stating that VA 
violated its duty to assist by failing to obtain records from 
the Army hospital where the Veteran was treated while on 
active duty and that this violation was not harmless error, 
because although VA considered other documentation that 
summarized the hospitalization, there was no way to evaluate 
the Veteran's claim without examining all of the relevant 
records).  

Post-service, the Veteran was noted to have hepatitis C in 
July 2003.  In May 2004, he gave a history of intravenous 
drug use (cocaine) in the past and stated that he used heroin 
25 years ago.  A June 2005 treatment note indicates that the 
Veteran underwent a liver biopsy and was diagnosed with a 
benign process.  Additionally, in April 2005, a history of 
hepatitis C was noted; in October 2006, active hepatitis C 
was noted; and in March 2008, hepatitis C was noted.    

In August 2006, the Veteran was afforded a VA liver 
examination.  At the outset of the examination report, the 
examiner noted that he had reviewed the Veteran's claims 
file.  The Veteran reported that he had a ten year history of 
hepatitis, stating that he had been diagnosed with genotype 
1B prior to his hepatitis C diagnosis.  The Veteran went on 
to state that he was diagnosed as having hepatitis non-A, 
non-B prior to 1989, and was first diagnosed with hepatitis C 
at some point in the 1990s.  Finally, the Veteran reported 
that he had never undergone treatment for this condition.  

The examiner noted that the Veteran had a history of chronic 
alcohol and cocaine abuse, including intranasal and 
intravenous cocaine use.  The examiner also reported that the 
Veteran's biopsy results were not available for review, but 
indicated that the diagnosis was "Hepatitis C. He had type 
1B."  Following the examination, liver biopsy results dated 
in September 2006 revealed hepatitis C infection, grade 2, 
stage 2 to 3.  

The Board acknowledges that the Veteran was afforded a VA 
examination in August 2006.  However, the examiner failed to 
provide an opinion as to the etiology of the Veteran's 
hepatitis C.  As such, the examination report is not adequate 
for rating purposes, and this matter must be remanded.  See 
38 C.F.R. § 4.2 (stating that if the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes; see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

On remand, any recent VA treatment records pertaining to the 
Veteran's hepatitis C, as well as any private or VA treatment 
records dated in the 1980s and/or 1990s regarding treatment 
for hepatitis, should also be obtained.  Records from Harbor 
Beach Hospital in Michigan, dated in 1967, should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for hepatitis C from the Miami, Florida, 
VA treatment facility, dated since May 
2008.

2.  Make arrangements to obtain the 
Veteran's complete service personnel 
records and complete service treatment 
records, including clinical records, from 
the National Personnel Records Center 
(NPRC) and/or any other appropriate 
source.  The Board is particularly 
interested in any in-patient care the 
Veteran received at the Selfridge Air 
Force Base following an August 1966 car 
accident, any blood transfusions that the 
Veteran received in August 1966 and/or 
June 1967, and the results of any blood 
testing performed in February 1967.  If 
these records are not available, a 
negative reply must be provided.

3.  Ask the Veteran to identify the 
medical care provider(s) that treated him 
for Hepatitis C in the 1980s and/or 1990s, 
and make arrangements to obtain those 
treatment records.

4.  Make arrangements to obtain the 
Veteran's treatment records from Harbor 
Beach Hospital in Michigan, dated in 1967.

5.  After the foregoing development has 
been performed, schedule the Veteran for a 
VA examination.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's hepatitis C had its onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should consider and 
discuss the Veteran's various risk 
factors, including his in-service skin 
graft surgery, in-service stab wound, any 
in-service blood transfusions of record, 
and his intranasal and intravenous drug 
use.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Finally, readjudicate the appeal.  If 
the claim remains denied, provide the 
Veteran with a supplemental statement of 
the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


